DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2016/057310 & 62/242579 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the effective filing date of 10/16/2015.

Claim Objections
Claim 1 is objected to because of the following informalities:  insert a -,- or -;- between ll. 7 & 8.  Appropriate correction is required.
Claims 2-3 are objected to because of the following informalities:  amend “An” to –The- in ll. 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “conductors and insulators” to –the inner and outer conductors and insulators- in ll. 2.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “the breakdown voltage” to –a breakdown voltage- in ll. 3.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “than the” to –the- in ll. 3-4.  Appropriate correction is required.
Claims 5-7 are objected to because of the following informalities:  amend “An” to –The- in ll. 1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “said inner electrode” to –said inner conductor- in ll. 5.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “and gas gap” to –and a gas gap- in ll. 11.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “between inner” to –between the inner- in ll. 11.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “and” to –an- in ll. 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 & 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein sizes and materials of conductors and insulators are chosen” which appears to be a method step in an apparatus claim, and thus it is unclear if Applicant is attempting to claim a product or an apparatus in claim 2.  For purposes of examination, the claim will be interpreted as: -wherein sizes and materials of conductors and insulators are capable of being chosen-.
Claims 4, 6 & 8 recite the limitation “wherein the radii…are selected” which appears to be a method step in an apparatus claim, and thus it is unclear if Applicant is attempting to claim a product or an apparatus in claims 4, 6 & 8.  For purposes of examination, the claim will be interpreted as: -wherein the radii… are capable of being selected-. 
Claims 7 & 10 depend from claim 4 and are thus also rejected.
Claim 9 depends from claim 8 and is thus also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638) in view of Quick et al. (2004/0030334) and Walinsky et al. (4,641,649).
Concerning claim 1, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor (dielectric insulator 6; [0108])
an electrical connector connected to said inner conductor for connecting said inner conductor to an electrosurgical power supply (inner conductor 10 can be ; 
an electrical connector connected to said outer conductor (outer conductor 8 can be soldered to the power input connector 14 outer conductor 8); and 
a fluid connector connected to said tube for connecting said tube to a fluid source (fluid input connector 18 is attached to the proximal terminal end of cable 14 and/or to the proximal terminal end of the power input connector; [0099]).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner insulator in order to provide the benefit of a channel that can be filled with a fluid but also remain flexible enough to not interfere with handling of the device during the procedure as taught by Quick et al. (0014], [0038]; Fig. 9-10, Claim 30) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.   

Concerning claim 2, Quick et al. further disclose sizes and materials of conductors and insulators are capable of being chosen so a voltage applied to the inner conductor is higher than the breakdown voltage and a voltage applied to gas flowing within said channel is below than the breakdown voltage.  Further, Preston et al. in view of Quick et al. and Walnsky et al. disclose this limitation since a voltage and gas can be chosen such that claimed result is achieved.

Claim(s) 4 & 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638) in view of Quick et al. (2004/0030334).
Concerning claim 4, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
wherein the radii a, b, c, d, e are selected so a<b<c<d<e (see Fig. 2c) and wherein the radii a, b, c, d and e are selected so a total applied voltage U0 is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas) so that U0=Uin+Ugas (no matter the exact radii measurements, a voltage and type of gas can be chosen such that the claimed result is achieved).  
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner In re Japikse, 86 USPQ 70.   
Concerning claim 6, Preston et al. disclose wherein a, b, c, d, and e are selected so that Uin~Ugas, since no matter the exact radii measurements, a voltage and type of gas can be chosen such that the claimed result is achieved. 
Concerning claim 7, while Quick et al. disclose diameters for the conductors and insulative layers ([0038], Preston et al. in view of Quick et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm and of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 8, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
an electrical connector connected to said inner conductor for connecting said inner conductor to an electrosurgical power supply (inner conductor 10 can be soldered to the power input connector 14 inner conductor 10 that connects to power source 94; [0111], [0113]),
wherein the radii a, b, c, d, e are selected so a<b<c<d<e (see Fig. 2c).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner In re Japikse, 86 USPQ 70.   
While Quick et al. disclose diameters for the conductors and insulative layers ([0038], Preston et al. in view of Quick et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm and of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Claim 9 is rejected upon the same rationale as applied to claim 1. 
Claim 10 is rejected upon the same rationale as applied to claim 1. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (2004/0030334).
Concerning claim 8, Quick et al. disclose an electrosurgical cable (flexible cable 22) comprising: 
an elongated outer conductor having an outer radius c (conductive shielding layer 25; [0037-0038]);
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e, said outer conductor and said outer insulator forming a tube (outer layer 24, inherently insulative as its outer layer of cable; [0037]);
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner electrical conductor; [0037]) and 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (inner conductor may be covered with a thin wall insulation material; [0038]);
wherein there is a channel between and interior surface of said tube and said inner insulator (air gap between inner layer 28/conductive shielding layer 25/outer layer 24 and inner conductor 29/thin wall insulation; [0038]) and the radii a, b, c, d, e are selected so a<b<c<d<e.
While Quick et al. disclose diameters for the conductors and insulative layers ([0038], Quick et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm and of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  



Conclusion
The Examiner notes to Applicant that the claims fail to recite that the electrosurgical cable is a plasma electrosurgical cable. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Canady et al. (2016/0235462) disclose a cable with a gas channel, Sterzer et al. (2004/0133254) disclose a cable with fluid lumens, Fleetwood (2006/0180111) disclose a cable with an air gap, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794